DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 5/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,864,821 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated 5/17/2022.

As for Applicant’s argument regarding amended independent claim 1 overcoming the art: “With respect to the Examiner's assertion regarding the duplication of elements, the features of Applicant's claimed invention provide different functions so they are not duplications of the element.” (Remarks, page 8); examiner agrees.  Therefore, claim 1 is in condition for allowance and the remaining arguments are moot.

Accordingly, the dependent claims are in condition for allowance when entering the below examiner’s amendment.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Diane Bennett, Reg. No. 63,240 on 6/3/2022.

The application has been amended as follows:

	In claim 8:
The operating unit according to claim 2, wherein the compensating weight moves with a phase shift of substantially 180° to the relative movement of the operating element, wherein a movement stroke of the compensating weight is selected under consideration of at least the ratio of the mass of the operating element to the mass of the compensating weight.


Allowable Subject Matter
Claims 1-13 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable over the prior art of record for the reason stated above.
Each of the dependent claims further limits allowable independent claim 1, and thus, is also allowable by virtue of its dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is 571-270-7995.  The examiner can normally be reached on Monday - Friday, 9 a.m. - 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Temesghen Ghebretinsae can be reached at 571-272-3017. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Yaron Cohen/
Examiner, Art Unit 2626